DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 612, 1018.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 8-10 and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 8, line 4, recites the conditional preposition “if”, which renders the scope of the claim indefinite as it is unclear if the steps in lines 4-8 are required to meet the claim. The use of “if” includes both positive and negative scenarios, and in negative scenarios, the steps in lines 4-8 are not required. The Examiner recommends replacing “if” with ---when--.
Claim 13 recites the limitation "the auxiliary voltage source" in line 2.  There is insufficient antecedent basis for this limitation in the claim as claim 11 recites steps (a)-(d) as at least one being selected. Consequently, it is unclear if the auxiliary voltage source step was selected, and claim 13 lacks antecedent basis for the term.
Claims 9-10 and 14-18 are rejected because they depend from an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 1, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,222,494 to Baker, Jr. (hereinafter referred to as “Baker”) in view of EP 2 924 878 to Conte et al. (hereinafter referred to as “Conte”).
Regarding claim 1, Baker discloses a method for providing adjustable voltage multiplier control in an implantable medical device (IMD) (e.g., abstract, column 2, lines 3-19, and column 6, lines 41-65), the method comprising: initializing a neurostimulator pulse generator disposed in the IMD to generate a target voltage at a generator output node (e.g., column 2, lines 3-19) where the pulse generator is controlled by a voltage multiplier (e.g., column 6, lines 41-65) using capacitive multipliers to produce different voltages (e.g., column 8, lines 3-41 – voltage multiplier 92 is a capacitive voltage multiplier); connecting the capacitive voltage multiplier output node to a first electrode of an implantable lead system of the IMD (e.g., column 1, lines 6-12, column 2, lines 3-19, and column 5, line 28 – column 6, line 32), the implantable lead system having one or more leads (e.g., Fig. 2A, 42), wherein each lead includes a plurality of electrodes and the implantable lead system is positioned proximate to a patient's tissue (e.g., column 5, lines 41-56); commencing delivery of a stimulation current pulse to the tissue (e.g., abstract: magnitude of current or charge delivered to the tissue implies that delivery of a 
Baker differs from the claimed invention in that the voltage multiplier using capacitive multiplier is not expressly disclosed as a charge pump arrangement. However, Conte teaches, in a related art: amplifying an input signal into an output signal to be applied to an electric load, that a voltage multiplier circuit, such as a charge pump, may be used with capacitive elements to provide voltage values higher than the supply voltage (e.g., paragraph [0011] of Conte). That is, Conte teaches that those skilled in the art would have recognized that the voltage multiplier with capacitive elements of Baker could be a charge pump arrangement as taught by Conte. Accordingly, one of 
With respect to claim 8, Baker discloses the method as recited in claim 1, further comprising: continuing to deliver the stimulation current pulse to the implantable lead system (e.g., column 2, lines 3-26 and 60-66 and column 4, line 51-column 5, line 5); if additional control signals are received from the diagnostic circuits before the stimulation current pulse is ended, continuing to adjust the target voltage output from the CVM according to the additional control signals and applying corresponding adjusted target voltages to the first electrode of the implantable lead system by performing operations (a)-(d) for each adjustment (conditional phrase – not required in the situation where the additional signals are not received before the pulse is ended).
As to claim 10, Baker in view of Conte teaches the method as recited in claim 8, wherein the stimulation current pulse is generated according to a stimulation therapy program specifying a select set of pulse properties comprising at least one of a stimulation frequency, a stimulation pulse width, a stimulation pulse amplitude, a discharge method, and phase information. Baker discloses that the stimulation current pulse is generated according to a stimulation therapy program (e.g., column 2, lines 3-9 and column 4, lines 27-35 of Baker) and that at least one of the stored pulse properties is frequency (e.g., column 2, lines 20-23 of Baker: pulse current level measurements are sampled less than the frequency of the output of the current pulses and column 5, .

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Conte as applied to claim 1 above, and further in view of US Patent Application Publication No. 2004/0210271 to Campen et al. (hereinafter referred to as “Campen”).
With respect to claim 2, Baker in view of Conte teaches the method as recited in claim 1, but does not expressly teach that the charge pump arrangement comprises a plurality of capacitors configurably connectable responsive to an N-bit counter output signal from a control counter operative based on the control signal and the charge pump arrangement is initialized in response to a preset configuration value loaded from a register storage into the control counter. However, Campen, in a related art: method and apparatus for providing complex tissue stimulation patterns, teaches that its controller for a stimulation device has a counter that determines which pulses or stimulation sets are used to achieve the desired output (e.g., Fig. 4, 118 and paragraphs [0050]-[0054] and [0076]-[0081] of Campen: an incrementing/decrementing counter may be used) and a plurality of capacitors associated with the switching circuitry of the stimulation device (e.g., paragraph [0046] of Campen) that is responsive to the stimulation setting of the controller/processor (e.g., Fig. 5 and paragraphs [0015], [0049], and [0056] of Campen). Accordingly, one of ordinary skill in the art would have recognized the benefits of a voltage multiplier or charge pump comprising a plurality of 
As to claim 3, Baker in view of Conte and Campen teaches the method as recited in claim 2, further comprising providing a storage capacitor to operate as the auxiliary voltage source connection with the first electrode for maintaining a voltage supply while the CVM is disconnected during the stimulation current pulse (e.g., column 5, line 63 –column 6, line 32 and column 7, lines 3-14 of Baker: a storage capacitor acts as the auxiliary voltage source connection with the electrodes for providing a voltage supply while the CVM is disconnected).
Claims 11-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of US Patent No. 7,571, 007 to Erickson et al. (hereinafter referred to as “Erickson”), Conte, and Campen.
Referring to claim 11, Baker discloses an implantable medical device (IMD) configured to provide adjustable voltage multiplier control in stimulation therapy (e.g., abstract, column 2, lines 3-19, and column 6, lines 41-65), the IMD comprising: a capacitive voltage multiplier (CVM) configured to generate an adjustable target voltage at a CVM output node (e.g., column 6, lines 41-65 and column 8, lines 3-41 – voltage 
Baker in view of Erickson differs from the claimed invention in that the voltage multiplier using capacitive elements is not expressly disclosed a capacitive voltage multiplier and does not expressly disclose a register for storing program parameters. However, Erickson, in a related art: systems and methods for use in pulse generation, teaches that its IMD comprises a capacitive voltage multiplier (e.g., Fig. 1, 151 and column 23, lines 33-57 of Erickson), registers for storing program or control information, and a lead system having a plurality of electrodes (e.g., Fig. 1, 114 and column 8, lines 16-19 of Erickson: microcontroller 114 may include registers for storing program or control information) and a lead system for delivering therapy to tissue (e.g. Fig. 1, 130 and column 3, lines 59-63 of Erickson). Thus, one of ordinary skill in the art would have modified the voltage multiplier and processor of Baker so that its implantable multiplier has a capacitive voltage multiplier and registers for storing program or control information of the output signal in view of the teachings of Erickson that such were well-known components of an IMD providing adjustable voltage multiplier control in stimulation therapy.

Baker in view of Erickson and Conte differ from the claimed invention in that a control counter is not expressly taught as the structure for facilitating adjusting of the target voltage generated at the output node. However, Campen, in a related art: method and apparatus for providing complex tissue stimulation patterns, teaches that its controller for a stimulation device has a counter that determines which pulses or stimulation sets are used to achieve the desired output (e.g., Fig. 4, 118 and paragraphs [0050]-[0054] and [0076]-[0081] of Campen: an incrementing/decrementing counter may be used) and a plurality of capacitors associated with the switching circuitry of the stimulation device (e.g., paragraph [0046] of Campen) that is responsive to the stimulation setting of the controller/processor (e.g., Fig. 5 and paragraphs [0015], [0049], and [0056] of Campen). Accordingly, one of ordinary skill in the art would have .
Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9 and 14-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application No. 2111/0125220 to Black is directed to an implantable pulse generator for neurostimulation that comprises voltage conversion circuitry comprising a voltage multiplier 211, a register, and  programmable switches 209 that selectively deliver the electrical stimulation pulses to the desired electrode locations (e.g., paragraphs [0028]-[0035] of Black).

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846.  The examiner can normally be reached on Monday-Friday 9:00 AM to 2:30 PM and 6:30PM to 9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792